Citation Nr: 0008759	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased original disability rating 
for a right knee disability, manifested by residuals of an 
injury to the medial collateral ligament (MCL), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) original 
disability rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to March 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection was granted for a right knee disability, 
rated as 10 percent disabling, and lumbosacral strain, rated 
as noncompensable.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, some instability of the medial 
cruciate ligament, and range of motion between 0 degrees and 
135.  Moderate recurrent subluxation or lateral instability, 
ankylosis, dislocated semilunar cartilage, and malunion of 
the tibia and fibula are not shown.

3.  The veteran's lumbosacral strain is manifested by full 
range of motion with pain at the extremes of motion.  
Ankylosis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased  disability rating for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (1999).

2.  The criteria for a 10 percent disability rating, but no 
greater, for lumbosacral strain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5286, 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

I.  Increased Disability Rating for a Right Knee Disability

Service connection for a right knee disability was 
established by means of a June 1998 rating action as service 
medical records indicate that the veteran had an injury to 
his medial collateral ligament (MCL) while on active duty.  A 
10 percent disability rating was assigned effective March 16, 
1998, the day after the veteran separated from active duty.  
The veteran appeals this rating action and contends that his 
right knee disability is more severe than currently evaluated 
warranting an increased disability rating.  He indicates that 
he has continued instability in his right knee and that his 
right knee gives way under pressure.  
 
Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(1999).  The veteran's right knee disability is currently 
evaluated under Diagnostic Code 5257.  Under these criteria, 
a 10 percent disability rating contemplates slight impairment 
of the knee with recurrent subluxation or lateral 
instability.  A 20 percent disability evaluation is 
appropriate for moderate impairment of the knee with 
recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5256, a 30 percent disability rating is 
appropriate for ankylosis of the knee at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  Under Diagnostic Code 5258, a 20 percent disability 
evaluation is warranted for semilunar dislocated cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

Disabilities of the knee may also be rated based on 
limitation of motion.  Under Diagnostic Code 5260, a 10 
percent disability rating contemplates limitation of flexion 
of the knee to 45 degrees, while a 20 percent disability 
rating is appropriate for flexion limited to 30 degrees.  
Limitation of extension to 10 degrees warrants a 10 percent 
disability rating, and limitation of extension to 15 degrees 
warrants a 20 percent disability rating under Diagnostic Code 
5261.  Additionally, malunion of the tibia and fibula with 
moderate knee or ankle disability warrants a 20 percent 
disability rating under Diagnostic Code 5263.  

A May 1998 VA hand, thumb, and fingers examination report 
indicates that the veteran initially sustained a medial 
collateral ligament injury of his right knee while golfing in 
1994.  He reported reinjuring his knee while playing 
baseball.  He indicated a history of episodes of instability 
following eight months in a brace.  He complained of 
instability on the medial side; pain, especially with 
activity and weather changes; and intermittent effusion.  
Examination of his right knee revealed a soft end point to 
his medial collateral ligament.  Range of motion was between 
0 degrees to 135 with no evidence of effusion.   He had bursa 
fullness in the infrapatellar area.  Likewise, he had a 
negative grind test and a negative McMurray's test.  While he 
had subjective complaints of instability, the examiner noted 
that the anterior cruciate, posterior cruciate, and lateral 
cruciate ligaments were all stable.  The examination report 
indicates that X-ray examination "show[ed] some minor 
spurring of the tibia spine and some minor decrease in the 
joint space on the medial side (with the emphasis on minor) 
with no evidence of bony degenerative changes."  The 
patellofemoral joint was normal.  The examiner concluded that 
the veteran had a right knee medial cruciate ligament injury 
with some continued instability along his medial cruciate 
ligament, but with good range of motion and strength.  The 
examiner opined that the veteran right knee disability was 
"minor to moderate."  

A September 1998 VA joints examination report indicates that 
the veteran's active range of motion in his lower extremities 
was within normal limits "in all joints."  Similarly, his 
muscle strength was 5/5 in all joints.  

Based on the evidence, as set forth above, the Board finds 
that the criteria for an increased disability rating for a 
right knee disability are not met.  While the evidence shows 
that the veteran has some instability of his medial cruciate 
ligament, his anterior cruciate, posterior cruciate, and 
lateral cruciate ligaments are stable.  He has good strength 
and good range of motion.  Accordingly, the Board finds that 
the overall disability picture of the veteran's right knee 
disability is representative of slight disability under 
Diagnostic Code 5257. 

An increased disability rating is not warranted for 
limitation of motion under Diagnostic Codes 5260 and 5261 as 
the veteran's right knee range of motion is from 0 degrees of 
extension to 135 degrees of flexion with no effusion.  
Additionally, as the evidence does not show that the right 
knee has dislocated semilunar cartilage, malunion of the 
tibia and fibula or ankylosis of the right knee, an increased 
disability rating under Diagnostic Codes 5256, 5258, or 5263 
is not warranted. 

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of pain in his right knee and 
instability, the evidence shows that he has full range of 
motion as well as full strength in his knee.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's right knee disability is 
sufficiently compensated by the 10 percent rating currently 
in effect.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a right knee 
disability, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (1999).

II.  Increased Disability Rating for Lumbosacral Strain

Service connection for lumbosacral strain was established by 
means of a June 1998 rating action.  A noncompensable 
disability rating was assigned effective March 16, 1998, the 
day after the veteran separated from active duty.  The 
veteran appeals this rating action and contends that his 
lumbosacral strain is more severe than currently evaluated.  
On his substantive appeal received in November 1998, the 
veteran stated his contention that his lumbosacral strain 
warranted a 10 percent disability rating.  After a review of 
the evidence, the Board finds that his contention is 
supported by the evidence and that a 10 percent disability 
rating is warranted. 

Schedular evaluations for disabilities of the back are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.71a 
(1999).  The veteran's lumbosacral strain is currently 
evaluated under Diagnostic Code 5295.  Under these criteria, 
a noncompensable evaluation is appropriate for slight 
subjective symptoms.  A 10 percent disability evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is appropriate for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position.  

Under Diagnostic Code 5292, a 10 percent disability 
evaluation is appropriate for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation contemplates 
moderate limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5289, a 40 percent disability rating is 
available for ankylosis of the lumbar spine at a favorable 
angle.  Similarly, a 60 percent disability rating is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle. 

A May 1998 VA hands examination report indicates that the 
veteran injured his low back while lifting in 1996.  He 
injured his back again in 1997 when he fell off a plane onto 
the dock of a ship resulting in severe low back pain.  He 
reported pain once every two to three weeks, which lasts for 
two days when it occurs.  He stated that he took over-the-
counter medication for his back pain.  On examination, he had 
range of motion of 100 degrees of flexion, 20 degrees of 
extension, 45 degrees of side bending, and 65 degrees of 
rotation, with pain at the extremes of motion.  Additionally, 
he had pain on palpation along his spine and paraspinal 
muscle.  He had 5/5 strength in his lower extremities 
bilaterally.  He similarly had normal sensation in all 
dermatomal patterns with no evidence of radiculopathy.  X-ray 
examination of his lumbar spine showed normal alignment with 
some minor decrease in lumbar lordosis, but no evidence of 
degenerative changes or other bony pathology.  The examiner 
opined that the veteran had mechanical low back pain with 
excellent range of motion and strength and that the veteran 
had a "minor disability secondary to his pain."  

Similarly, a May 1998 general medical examination report 
indicates that the veteran had no costovertebral angle 
tenderness, no scoliosis, and normal lordotic curvature of 
the back.  

A September 1998 VA joints examination report indicates that 
the veteran had a normal active range of motion of the 
lumbosacral spine.  There was no evidence of any muscle spasm 
or fasciculation of the lumbosacral paraspinal muscles.  
There was no vertebral tenderness.  His gait was nonantalgic 
without the use of any assistive device.  The examiner also 
noted no other neuromuscular deficits.  

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 1998, the veteran expressed his belief 
that a schedular disability of 10 percent is warranted for 
his lumbosacral strain.  The Board finds that his contention 
is supported by the evidence.  While the most recent medical 
evidence shows that the veteran has a normal range of motion 
of the lumbar spine, he experienced pain at the extremes of 
motion.  Additionally, he had pain on palpation along his 
spine and paraspinal muscles on examination.  Accordingly, an 
increased disability of 10 percent is warranted under 
Diagnostic Code 5295 as the evidence shows pain on motion.  A 
20 percent disability rating is not warranted under 
Diagnostic Code 5295 as the evidence does not show muscle 
spasm on extreme forward bending, or loss of unilateral 
lateral spine motion, in standing position.  Likewise, an 
increased disability evaluation is not warranted under 
Diagnostic Code 5292, as the evidence does not show that the 
veteran has moderate limitation of motion of the lumbar 
spine.  On the contrary, the evidence shows normal range of 
motion of the lumbar spine.  The Board notes that Diagnostic 
Codes 5286 and 5289 are not applicable in the present case as 
the evidence does not show, nor does the veteran contend, 
that ankylosis is present. 
   
The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
he was found to have pain at the extremes of range of motion, 
the evidence does not show significant functional impairment 
on his latest VA examination.  Based on the evidence, the 
Board must find that any functional impairment resulting from 
the veteran's low back disability is sufficiently compensated 
by a 10 percent disability rating.
 
In brief, the preponderance of the evidence is for an 
increased disability rating of 10 percent, but no greater, 
for a lumbosacral strain disability as the diagnostic 
criteria for an increased rating for this disability are 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 5289, 
5292, 5295 (1999).



ORDER

An increased disability rating for a right knee disability is 
denied.  An increased disability rating of 10 percent, but no 
greater, is granted for lumbosacral strain.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


